Citation Nr: 1736305	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-06 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from February 20 to August 7, 1967. 

This appeal is before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that the RO erroneously characterized the issue on appeal as whether new and material evidence has been received in support of the claim for entitlement to SMC based on the need for regular aid and attendance.  However, as reflected in its February 2013 statement of the case, the RO substantively adjudicated the aid and attendance claim on the merits, finding that review of the records showed no indication that his service-connected disability rendered him incapable of caring to personal needs.  Thus, the Board will proceed with adjudication of the appeal on the merits.


FINDING OF FACT

The Veteran is not so helpless as to be in need of regular aid and attendance due to his service-connected disability.


CONCLUSION OF LAW

The criteria for SMC under 38 U.S.C. § 1114(l) for being so helpless as to be in need of regular aid and attendance due to service-connected disability have not been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.350(b), 3.352(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a June 2010 letter.  As to VA's duty to assist, all necessary development has been accomplished.  The Veteran's service treatment records and VA medical records have been obtained.  While the Veteran's representative has requested a VA examination in connection with his claim, no such examination has taken place; however, for reasons described below, no VA examination is necessary in this case and remand for such is not warranted.
Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal. 

II.  SMC

Special monthly compensation provided by 38 U.S.C. § 1114(l) is payable for being so helpless as to be in need of regular aid and attendance due to service-connected disability or disabilities.  38 C.F.R. § 3.350(b).  The criteria for determining whether a veteran is so helpless as to be in need of regular aid and attendance are listed in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.350(b)(3).

Under 38 C.F.R. § 3.352(a), the following is accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; inability to attend to the wants of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  It is not required that all of these disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance are based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, SMC under 38 U.S.C. § 1114(l) must be denied.  The Veteran's only service-connected disability is chronic schizophrenia, rated 100 percent; in short, the record does not reflect disability meeting the criteria for showing need regular aid and attendance.

The Board notes the Veteran's general assertions as reflected in his May 2010 claim, June 2010 statement, and March 2013 substantive appeal, that he is not able to carry out his own daily living activities, as his wife feeds, cleans, and cares for him, and deals with his medications, and that without her he would be in a hospital.  However, the fact that the Veteran's wife prepares meals, cleans, and helps the Veteran manage his medications does not indicate the level of impairment contemplated under 38 C.F.R. § 3.352(a) (i.e. inability to dress or undress, inability to attend to the wants of nature, incapacity requiring care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment, etc.).  Moreover, the record does not support the Veteran's assertions that he is not able to carry out his own daily living activities or that he would be in a hospital but for his wife, due to his service-connected psychiatric disability. 

The record reflects that the Veteran has received continuous treatment at VA medical facilities during the appeals period, including mental health treatment, and that the Veteran's psychiatric condition was consistently noted to be well controlled with his medications.  Review of the records beginning in 2009 reflects that the Veteran has been able to function in his everyday life without the need for aid and attendance as it is contemplated under 38 C.F.R. § 3.352(a).  He discussed taking care of and babysitting for his grandchildren between the ages 14 and 5 years old in February and October 2010, July 2012, and January 2013; managing his finances in February 2010; trying to cut back on smoking by going to the dog track and playing poker, as they would not let people smoke while they are gambling, and enjoying this as a method for him to cut back, in January 2012; going to church a lot in July 2012; and doing well with no ill effects from medications in September 2012.  

In a May 2016 letter, the Veteran's VA psychiatrist stated that the Veteran had a diagnosis of chronic undifferentiated schizophrenia which sometimes impaired his cognitive functionating and caused behavioral disturbances, along with other, nonservice-connected physical disabilities.  The psychiatrist further stated that the Veteran's current living conditions, with his wife now aged and ill, made their living arrangement less and less tenable.  However, while noting the Veteran's cognitive and behavioral issues generally, this letter does not give probative evidence supporting any finding that the Veteran meets the criteria contemplated under 38 C.F.R. § 3.352(a) for a showing of need for regular aid and attendance, as discussed above.

The Board also notes the Veteran's representative's request in October 2013 and July 2017 statements that a VA examination be conducted in order to properly ascertain the Veteran's current level of disability and whether he is in need of regular aid and attendance due to his psychiatric disorder.  However, as discussed above, from the record as it exists, there is no indication that the Veteran comes close to meeting the criteria for showing the need for regular aid and attendance, and no evidence of such has been identified by the Veteran's representative.  Under these circumstances, there is enough evidence currently of record to decide the Veteran's claim without further VA examination, and remand for such examination is not warranted here.  

Accordingly, SMC under 38 U.S.C. § 1114(l) for being so helpless as to be in need of regular aid and attendance due to service-connected disability must be denied.  


ORDER

SMC based on a need for the regular aid and attendance of another person is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


